DETAILED ACTION
This Office action is in response to the amendment filed on February 5, 2021, entered by the RCE filed on February 26, 2021.
Claims 1-5 and 7-12 are pending.
Claims 1 and 5 have been amended.
Claim 6 has been canceled.
Claims 9-12 have been added.
The 35 U.S.C. § 101 rejections of Claims 1-4 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 5, 2021 has been entered.

Response to Amendment
Claim Objections
Applicant is advised that should Claims 4 and 9 be found allowable, Claims 4 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 recite the limitation “the control state.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a control state” for the purpose of further examination.

Claims 8 and 10-12 depend on Claim 5. Therefore, Claims 8 and 10-12 suffer the same deficiency as Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0218307 (hereinafter “Hoernicke”) in view of WO 2013/098626 (hereinafter “Ghosh”) and US 2013/0191106 (hereinafter “Kephart”).

As per Claim 1, Hoernicke discloses:
An engineering system comprising:
an engineering tool (Figure 2; paragraph [0058], “In FIG. 2 an example of a distributed control system architecture as the result of the subdivision process on the control system and engineering tool level is being depicted (emphasis added) …”) configured to create and debug software for operating a control device that controls a field device installed in a plant (paragraph [0029], “Furthermore said plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access ; and
a virtual device configured to simulate an operation state of the control device in accordance with the software and with data transmitted from the control device (paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems [a virtual device]--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [simulate an operation state of the control device in accordance with the software and with data transmitted from the control device].”);
wherein the engineering tool debugs the software based on an operation result of the virtual device and on output from the control device (Figure 2; paragraph [0027], “The plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0032], “Said plant debugger provides functionality for the engineer to browse through the signals across different controllers and sub-systems and allows definition of "plant wide complex break points" (PWCBP). A break point is a known technology from the in software development, which allows stopping software on a certain line of code in combination with predefined conditions. A "plant wide complex break point" is a set of input or output variables (sensor and actuator signals or internal variables) across multiple control sub-systems in combination with programmable logical conditions.”).
Hoernicke discloses “a virtual device,” but Hoernicke does not explicitly disclose:
a cloud; and
wherein the cloud comprises a server and a storage device, the server and the storage device being configured to implement the engineering tool and the virtual device.
However, Ghosh discloses:
a cloud (page 4, “The cloud infrastructure (101) has all the tools and information or data required for engineering referred herein belonging to a particular industry or need in relation to an engineering activity or of the service thereof.”); and
wherein the cloud comprises a server and a storage device, the server and the storage device being configured to implement an engineering tool and a device (page 3, “In Figs. 1 and 2, a system (100) having a cloud infrastructure (101) comprising a plurality devices .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ghosh into the teaching of Hoernicke to include “a cloud; and wherein the cloud comprises a server and a storage device, the server and the storage device being configured to implement the engineering tool and the virtual device.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform engineering with tiered configuration where the engineering can be performed based on a specific requirement or industry or of the service accordingly, with all the information available across various tiers therein (Ghosh, page 4).
The combination of Hoernicke and Ghosh does not explicitly disclose:
actual data related to a control state of controlled field device transmitted from the control device.
However, Kephart discloses:
actual data related to a control state of controlled field device transmitted from a control device (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 of FIG. 1. In particular, the process control system 50 includes an actual process control network 54 communicatively and physically coupled to a process 56. As will be understood, the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled (emphasis added).”; paragraph [0074], “… as illustrated in FIG. 7, an update module 70 is communicatively coupled to the supervisor application 32 that receives data from the actual process control network 54, using any desired communication structure, to receive the process control network state variables, including the controller state variables X, as well as the appropriate process input and output state variables, such as the control signals U and the process variables Y [actual data related to a control state of controlled field device transmitted from a control device] (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kephart into the combined teachings of Hoernicke and Ghosh to include “actual data related to a control state of controlled field device transmitted from the control device.” The modification would be obvious because one of ordinary skill in the art would be motivated to debug software for operating a control device using real-world data for more accurate results.

As per Claim 4, the rejection of Claim 1 is incorporated; and Hoernicke further discloses:
two or more pairs of the control device and the engineering tool (Figure 2; paragraph [0058], “In FIG. 2 an example of a distributed control system architecture as the result of the subdivision process on the control system and engineering tool level is being depicted …”).

Claim 5 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 1). Therefore, Claim 5 is rejected for the same reason set forth in the rejection of Claim 1.

As per Claim 7, the rejection of Claim 1 is incorporated; and the combination of Hoernicke and Ghosh does not explicitly disclose:
wherein the actual data includes:
data sent from the field device and inputted to the control device, and
information related to a signal outputted from the control device to the field device.
However, Kephart discloses:
wherein actual data includes:
data sent from a field device and inputted to a control device (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 of FIG. 1. In particular, the process control system 50 includes an actual process control network 54 communicatively and physically coupled to a process 56. As will be understood, the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled.”; paragraph [0074], “… as illustrated in FIG. 7, an update module 70 is communicatively coupled to the , and
information related to a signal outputted from the control device to the field device (paragraph [0001], “The field devices, which may be, for example, valves, valve positioners, switches, transmitters (e.g., temperature, pressure, level and flow rate sensors), burners, etc. are located within the process environment and perform process functions such as opening or closing valves, measuring process parameters, etc. in response to control signals developed and sent by the process controllers.”; paragraph [0046], “As illustrated in FIG. 2, the actual process control network 54 includes the controllers which produce one or more control signals to be delivered to the various control devices within the plant 56 and which operate to control the plant 56 according to some specific control technique.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kephart into the combined teachings of Hoernicke and Ghosh to include “wherein the actual data includes: data sent from the field device and inputted to the control device, and information related to a signal outputted from the control device to the field device.” The modification would be obvious because one of ordinary skill in the art would be motivated to debug software for operating a control device using real-world data for more accurate results.

Claim 8 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 7). Therefore, Claim 8 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 9 is a substantial duplicate of Claim 4. Therefore, Claim 9 is rejected for the same reason set forth in the rejection of Claim 4.

Claim 12 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 4). Therefore, Claim 12 is rejected for the same reason set forth in the rejection of Claim 4.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke in view of Ghosh and Kephart as applied to Claims 1 and 5 above, and further in view of US 6,901,581 (hereinafter “Schneider”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Hoernicke discloses “an engineering tool” and “a control device,” but the combination of Hoernicke, Ghosh, and Kephart does not explicitly disclose:
wherein the software is downloaded onto the control device when the engineering tool finishes debugging the software.
However, Schneider discloses:
wherein a software is downloaded onto a device when a programmer finishes debugging the software (col. 10 lines 35-39, “Once the programmer has completed debugging the program, typically the program is downloaded through a flash or other non-volatile memory interface so that the emulator can be removed and the Target CPU re-inserted and used with this program in the final product.” and 56-58, “The final product consists of a Target Processor and associated memory and peripherals (I/O), as required by a particular product design.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schneider into the combined teachings of Hoernicke, Ghosh, and Kephart to include “wherein the software is downloaded onto the control device when the engineering tool finishes debugging the software.” The modification would be obvious because one of ordinary skill in the art would be motivated to execute the software in the control device after the debugging process has eliminated all of the bugs in the software (Schneider, col. 1 lines 12-16).

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Hoernicke, Ghosh, and Kephart does not explicitly disclose:
wherein the software is downloaded via a local engineering station.
However, Schneider discloses:
wherein a software is downloaded via a local engineering station (col. 10 lines 35-39, “Once the programmer has completed debugging the program, typically the program is downloaded through a flash or other non-volatile memory interface so that the emulator can be removed and the Target CPU re-inserted and used with this program in the final product.” and .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schneider into the combined teachings of Hoernicke, Ghosh, and Kephart to include “wherein the software is downloaded via a local engineering station.” The modification would be obvious because one of ordinary skill in the art would be motivated to execute the software in the control device after the debugging process has eliminated all of the bugs in the software (Schneider, col. 1 lines 12-16).

Claim 10 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 2). Therefore, Claim 10 is rejected for the same reason set forth in the rejection of Claim 2.

Claim 11 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 3). Therefore, Claim 11 is rejected for the same reason set forth in the rejection of Claim 3.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191